       Case 2:20-cv-03031-LMA-KWR Document 43 Filed 06/14/21 Page 1 of 27




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


DOMINIQUE K. WILKERSON                                                CIVIL ACTION

VERSUS                                                                    No. 20-3031

PARISH OF JEFFERSON, ET AL.                                               SECTION I

                               ORDER & REASONS

        Plaintiff Dominique K. Wilkerson (“Wilkerson”) claims her former employer,

Jefferson Parish and the Rivarde Juvenile Detention Center (“Rivarde”), terminated

her because of her race and sex.1 She sued the municipality that operates Rivarde,

the Parish of Jefferson (“Jefferson Parish” or “the Parish”), as well as the Director

and Assistant Director of the agency that manages Rivarde, Roy Juncker (“Juncker”)

and Christopher Trosclair (“Trosclair”) (collectively, “the defendants”). She alleges,

inter alia, race discrimination under 42 U.S.C. §§ 1981 & 1983, disparate treatment

and retaliation under Title VII and the Louisiana Employment Discrimination Law

(“LEDL”), and state-law claims for intentional infliction of emotional distress (“IIED”)

and defamation.

        Before the Court is the defendants’ motion2 for partial dismissal pursuant to

Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim. The defendants

seek dismissal of Wilkerson’s §§ 1981 and 1983 claims, Title VII and LEDL retaliation

claims, her state-law claims for IIED and defamation, as well as her requests for a




1   R. Doc. No. 33 (amended complaint).
2   R. Doc. No. 34.
     Case 2:20-cv-03031-LMA-KWR Document 43 Filed 06/14/21 Page 2 of 27




declaratory judgment and permanent injunction. Wilkerson opposed the motion,3 to

which the defendants replied.4 The motion is granted in part and denied in part for

the reasons below.

                                          I.5

      Wilkerson was employed as a Juvenile Home Detention Supervisor for the

Parish’s Department of Juvenile Services (“DJS”) from August 27, 2019 until

February 19, 2020.6 When she started work in August, she was assigned to Rivarde

and provided four weeks of on-the-job training under another Home Detention

Supervisor, Viollet Troulliet (“Troulliet”).7 After being assigned to the night shift in

September, “Wilkerson almost immediately began to have issues related to [a] lack

of personnel and training.”8 She complained to supervisors about these issues,9

blaming many of the problems on Troulliet’s mismanagement of the detention

officers’ work schedules.10



3 R. Doc. No. 38.
4 R. Doc. No. 41.
5 The following facts were taken exclusively from Wilkerson’s amended complaint, R.

Doc. No. 33, and the Court accepts them as true for purposes of deciding this Rule
12(b)(6) motion.
6 R. Doc. No. 33, at 3 ¶ 10.
7 Id. at 4 ¶ 20.
8 Id. at 4 ¶ 22.
9 For example, an October email to Assistant Director Trosclair complained (as

recounted now by Wilkerson) that “the night shift supervisors were routinely left with
only three or four staff members and no replacements were provided for the
employees who called out, which could result in potential violations of the
administrative code [that regulates Rivarde’s operations], including staffing,
training, and safety requirements.” Id. at 5 ¶ 23. The amended complaint does not
enclose this passage in quotation marks; the Court assumes it paraphrases the
email’s contents.
10 Id. at 5 ¶ 24.


                                           2
     Case 2:20-cv-03031-LMA-KWR Document 43 Filed 06/14/21 Page 3 of 27




      She alleges that these complaints were “met with continued scrutiny and

complaints from Trosclair.”11   Things apparently continued downhill from there.

After “Wilkerson persisted in her requests to management to address the issues she

had brought to their attention, she began to be targeted, harassed, and scrutinized.”12

      Wilkerson claims she was eventually targeted and terminated based on her

race, sex, or both. On January 13, 2020, Trosclair visited Rivarde; he was acting “on

an alleged tip he received from” a white male colleague of Wilkerson (a fellow Home

Detention Supervisor), who in turn relayed a tip from a white male Detention Officer,

who reported “that multiple people were sleeping on the night shift.”13 Among those

accused of sleeping were Wilkerson and fellow Supervisor Brishawna Silby (“Silby”)

(who, like Wilkerson, is an African American female).14

      The tip panned out—upon arrival, Trosclair “found two Detention Officers

asleep on duty.”15 Trosclair also claimed that he saw Silby “sleeping on duty when

he peered through holes in the window blinds” overlooking the office in which Silby

and Wilkerson were sitting.16 Wilkerson provided a written statement “advising that




11 Id. at 6 ¶ 25. She also apparently concedes, however, that Trosclair eventually
relented: he “advised Wilkerson that she would be working on Tuesdays beginning
November 26, 2019, with Troulliet to learn how to develop the schedule so that
Wilkerson could handle the scheduling in lieu of Troulliet following policy and
procedure concerning scheduling.” Id. at 6 ¶ 27. The Court’s best interpretation of
that sentence is that Wilkerson was given control over the schedule she was
previously complaining about.
12 Id. at 6 ¶ 28.
13 Id. at 7 ¶ 31.
14 Id.
15 Id. at 7–8 ¶ 32.
16 Id.


                                          3
     Case 2:20-cv-03031-LMA-KWR Document 43 Filed 06/14/21 Page 4 of 27




she did not see Silby sleeping;” she said the same during later hearings.17 Trosclair,

in late January, “pressured Wilkerson to issue a statement confirming that Silby was

asleep” that night, which Wilkerson refused to do “and was subsequently retaliated

against.”18

      On February 11, 2020, “Wilkerson had a surprise performance evaluation that

was conducted by Trosclair,” who gave Wilkerson poor marks—a combined

performance rating of “Below Expectations.”19      Also on February 11, Wilkerson

“received notice of a pre-disciplinary hearing due to the evaluation she received from

Trosclair,” to be held on February 13, during which “she would be allowed to provide

evidence and her position.”20

      On February 12, “Wilkerson filed a grievance against Trosclair advising of

retaliation for her refusal to claim that Silby was asleep on duty” during Trosclair’s

January 13 visit.21 During her pre-disciplinary hearing on February 13, Wilkerson

claims that she “was not provided with the opportunity to address the false

statements and allegations made against her during the February 13, 2020 [sic].”22

Attending the hearing were “HR Representative Gretchen Tilton, Director [of DJS]




17 Id.
18 Id. at 9 ¶ 37.
19 Id. at 10 ¶ 41.   Trosclair gave her ratings of “below expectations” as to the
subcategories of safety and supervision and management, and “needs improvement”
as to communication and decision making. Id.
20 Id. at 11 ¶ 43.
21 Id. at 11 ¶ 44.
22 Id. at 11 ¶ 45. This allegation is taken verbatim from Wilkerson’s amended

complaint.
                                          4
     Case 2:20-cv-03031-LMA-KWR Document 43 Filed 06/14/21 Page 5 of 27




Roy Juncker, Assistant Director [of DJS] Christopher Trosclair, and Home Manager

Ralph Sacks,”23 who was Wilkerson’s “immediate supervisor.”24

      On February 17, “Wilkerson sent an email to Juncker and Sacks outlining the

untrue statements that were made about her during her pre-disciplinary hearing.”25

The email also alleged that “Trosclair failed to follow policy regarding [Wilkerson’s]

evaluation, that she has never received a coach and counseling and that Trosclair is

discriminatory toward women, including Wilkerson[,] and that she is treated

differently than other male supervisors.”26 On February 18, Director Juncker “signed

Wilkerson’s evaluation” (apparently the one completed by Trosclair on February 11),

which noted that there were “no changes made [in Wilkerson’s performance over the

previous seven days]27 and that employment would cease on February 19, 2020.”28

Wilkerson was terminated on February 19; “the reasons for termination were the

same listed [sic] on her evaluation of February 11, 2020.”29

      On February 28, Wilkerson “filed an intake questionnaire to [sic] the Louisiana

Commission on Human Rights [sic] Office of the Governor,” but she received no

response.30 She filed her charge of discrimination with the EEOC on June 12, 2020,




23 Id.
24 Id. at 10 ¶ 40.
25 Id. at 11–12 ¶ 46.
26 Id.
27 Id. at 11 ¶ 42 (stating that, on February 18, “Juncker signed the [February 11]

evaluation stating that no change had been made in the last seven days and
employment would cease on February 19, 2020”).
28 Id. at 12 ¶ 47.
29 Id. at 12 ¶ 48.
30 Id. at 12 ¶ 49.


                                          5
     Case 2:20-cv-03031-LMA-KWR Document 43 Filed 06/14/21 Page 6 of 27




and received her right to sue letter on August 10, 2020.31 This lawsuit was filed on

November 8, 2020.32

      After the defendants filed their first motion to dismiss, Wilkerson was granted

leave to amend her complaint.33 She filed the present six-count amended complaint,

which added several claims and factual allegations.34 The defendants appear to

challenge all claims raised therein except for her two Title VII and parallel LEDL

race- and sex-based disparate treatment claims.35

                                         II.

      Pursuant to Rule 12(b)(6), a district court may dismiss a complaint or part of

a complaint when a plaintiff fails to set forth well-pleaded factual allegations that

“raise a right to relief above the speculative level.” See Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007); Cuvillier v. Taylor, 503 F.3d 397, 401 (5th Cir. 2007). The

complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Twombly, 550 U.S. at 570).

      A claim is facially plausible “when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. If the well-pleaded factual allegations “do not permit the



31 Id.
32 See R. Doc. No. 1. The defendants do not challenge whether this lawsuit was timely
filed. See generally R. Doc. No. 34-1.
33 R. Doc. No. 26.
34 See infra note 40 (discussing the differences between Wilkerson’s first and second

complaint).
35 See generally R. Doc. No. 34-1.


                                          6
     Case 2:20-cv-03031-LMA-KWR Document 43 Filed 06/14/21 Page 7 of 27




court to infer more than the mere possibility of misconduct,” then “the complaint has

alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Id. at 679

(quoting Fed. R. Civ. Proc. 8(a)(2)) (alteration in original).

       In assessing the complaint, a court must accept all well-pleaded facts as true

and liberally construe all factual allegations in the light most favorable to the

plaintiff. Spivey v. Robertson, 197 F.3d 772, 774 (5th Cir. 1999); Gentilello v.

Rege, 627 F.3d 540, 543–44 (5th Cir. 2010). However, courts “do not accept as true

conclusory allegations, unwarranted factual inferences, or legal conclusions.” Plotkin

v. IP Axess Inc., 407 F.3d 690, 696 (5th Cir. 2005). Furthermore, “the Court must

typically limit itself to the contents of the pleadings, including attachments

thereto.” Admins. of the Tulane Educ. Fund v. Biomeasure, Inc., No. 08-5096, 2011

WL 4352299, at *3 (E.D. La. Sept. 16, 2011) (Vance, J.) (citing Collins v. Morgan

Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000)). “Dismissal is appropriate

when the complaint ‘on its face show[s] a bar to relief.’” Cutrer v. McMillan, 308 F.

App’x 819, 820 (5th Cir. 2009) (quoting Clark v. Amoco Prod. Co., 794 F.2d 967, 970

(5th Cir. 1986) (alteration in original)).

                                             III.

       A.     Count One: 42 U.S.C. §§ 1981 & 1983 – Negligent Hiring,
              Retention, and Training

       The defendants first attack count one of the amended complaint: Wilkerson’s

“negligent hiring, retention, and training” claims, which she labels as a “[v]iolation of




                                              7
     Case 2:20-cv-03031-LMA-KWR Document 43 Filed 06/14/21 Page 8 of 27




42 U.S.C. § 1981 and 1983.”36 These claims are asserted against Juncker and

Trosclair (but only in their official capacities) and Jefferson Parish.37 Count one

raises a number of claims that the defendants argue should be dismissed for a number

of reasons. The Court addresses each argument in turn.

      Wilkerson’s § 1981 Claims May be Asserted Under § 1983

      First, the defendants insist that § 1981 “does not provide an independent cause

of action against local governmental entities such as Jefferson Parish,”38 so her § 1981

claims must be dismissed as to all defendants. They are right and wrong.

      True, a plaintiff may not “maintain an independent cause of action under §

1981” against local government entities or government actors sued in their official

capacities. Oden v. Oktibbeha Cty., Miss., 246 F.3d 458, 464 (5th Cir. 2001) (citing

Jett v. Dallas Independent Sch. Dist., 491 U.S. 701, 703 (1989)). But that does not

mean § 1981 is of no use to Wilkerson; a damages claim arising under that section

can—indeed, if brought against government actors, it “must”—“be asserted by means

of the § 1983 procedural remedy.” Escamilla v. Elliott, 816 F. App’x 919, 925 (5th

Cir. 2020) (reversing the district court’s dismissal of a § 1981 claim, which was

dismissed solely because the plaintiff failed to expressly invoke § 1983 as the

procedural vehicle for the § 1981 claim); see also Johnson v. City of Shelby, Miss., 574




36 R. Doc. No. 33, at 14 (heading under “Count 1”).
37 R. Doc. No. 33, at 3 ¶¶ 12–13; id. at 15 ¶ 59.
38 R. Doc. No. 41, at 3.


                                           8
     Case 2:20-cv-03031-LMA-KWR Document 43 Filed 06/14/21 Page 9 of 27




U.S. 10, 12 (2014) (summarily reversing Fifth Circuit precedent that required

plaintiffs to expressly invoke § 1983 to state a claim).39

      Wilkerson appears to do just that: she alleges that the defendants violated “the

rights afforded Wilkerson” by § 1981, and she expressly invokes § 198340—even

though doing so is not required. Id.; Escamilla, 816 F. App’x at 925. She may bring

the § 1981 claim so long as § 1983 avails her of a cause of action to do so—which it

does. Id. Accordingly, her § 1981 claims, asserted through § 1983, will not be

dismissed.

      Official-Capacity Claims Against Juncker & Trosclair

      The defendants have a point, however, as to the implication of Wilkerson’s

suing the individual defendants in their official capacities. She asserts her § 1983

claims against all defendants, but she sues Juncker and Trosclair only in their official




39 Given Escamilla and Johnson, the three Eastern District of Louisiana cases cited
by the defendants that dismissed § 1981 claims, see R. Doc. 41, at 3 n.8—all of which
preceded Escamilla—do not bind this Court.
40 R. Doc. No. 33, at 14 ¶ 55. The Court notes that, in her original complaint,

Wilkerson did not rely on either §§ 1981 or 1983; the four-count complaint alleged
only Title VII disparate-treatment and retaliation claims and parallel claims under
Louisiana law. See R. Doc. No. 1. The defendants then filed their first motion to
dismiss. R. Doc. No. 12. In her opposition thereto, Wilkerson attached a six-count
amended complaint, which added claims under § 1981, as well as claims for IIED and
defamation. R. Doc. No. 21-1, at 8–12. The Court then held a status conference,
during which the defendants stated they did not oppose granting Wilkerson leave to
amend her complaint; the Court granted leave, dismissed the original motion to
dismiss as moot, and set a briefing schedule for the present motion to dismiss. R.
Doc. No. 29. The next day, Wilkerson’s amended complaint added a reference to
§ 1983 under the § 1981 claim. R. Doc. No. 33, at 14.
                                            9
     Case 2:20-cv-03031-LMA-KWR Document 43 Filed 06/14/21 Page 10 of 27




capacities as to these claims.41 The defendants argue that the claims against Juncker

and Trosclair must be dismissed, reasoning that a “state official sued in his official

capacity is not considered a ‘person’ who can be sued for purposes of liability under

Section 1983.”42 Notwithstanding that argument, Wilkerson’s official-capacity claims

still duplicate her claims against Jefferson Parish—so they will be dismissed on that

basis.

         “This Court has previously dismissed official-capacity claims against officers

of an entity which were redundant of other claims in a lawsuit.” Derischebourg v.

Clark, No. 15-1712, 2016 WL 98617, at *8 (E.D. La. Jan. 8, 2016) (Africk, J.) (citing

cases and dismissing duplicative official-capacity claim). Accordingly, there is no

need for Wilkerson to maintain any official-capacity claims against Juncker and

Trosclair that she also seeks against Jefferson Parish. Those official-capacity claims

will be dismissed, which leaves only the claims against Jefferson Parish.

         Section 1981: Intentional Race Discrimination

         As for her § 1981 intentional race discrimination claim, which she brings under

§ 1983 against Jefferson Parish: the “analysis of employment discrimination claims

under Title VII and § 1981 is ‘identical,’ because ‘the only substantive differences’

between the two statutes are ‘their respective statutes of limitations and the

requirement      under   Title   VII   that   the   employee   exhaust   administrative



41 Id. at 3 ¶ 12 (“Suit is brought against Juncker in his individual capacity for state
tort claims only and in his official capacity for 1981 and 1983 claims”); id. at 3 ¶ 13
(stating the same for Trosclair).
42 R. Doc. No. 34-1, at 9 n.35 (citing Houston v. Zeller, 91 F. App’x 956, 957 (5th Cir.

2004)).
                                              10
     Case 2:20-cv-03031-LMA-KWR Document 43 Filed 06/14/21 Page 11 of 27




remedies.’” Chen v. Oschner Clinic Found., 630 F. App’x 218, 227 (5th Cir. 2015).

Because the analysis is the same, the Court will analyze it under the Title VII

framework. See Woods v. Cantrell, No. 20-482, 2021 WL 981612, at *13 (E.D. La.

Mar. 16, 2021) (Africk, J.) (same).      But the defendants do not now43 challenge

Wilkerson’s Title VII disparate treatment claims, so the Court will not address her

comparable § 1981 claims here.        Accordingly, her § 1981 claims for wrongful

termination due to intentional race discrimination will not be dismissed.

      Municipal Liability: Failure to Train

      As for her § 1983 “negligent hiring, retention, and training”44 claims against

Jefferson Parish:45 “a municipality cannot be held liable under § 1983 on a respondeat

superior theory.” Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 691

(1978). Rather, to establish municipal liability, the plaintiff must show “(1) an official

policy (2) promulgated by the municipal policymaker (3) [that] was the moving force

behind the violation of a constitutional right.” Bustos v. Martini Club Inc., 599 F.3d

458, 467 (5th Cir. 2010) (quoting Peterson v. City of Fort Worth, 588 F.3d 838, 847

(5th Cir. 2009)).    “A § 1983 plaintiff must plead specific facts with sufficient

particularity to meet all the elements of recovery.” Fraire v. City of Arlington, 957

F.2d 1268, 1278 (5th Cir. 1992). Mere “conclusory allegations” will not do. Id.;




43 They challenged these claims in the motion to dismiss the original complaint, see
R. Doc. No. 12-1, at 7, but they do not do so here, see R. Doc. No. 34-1, at 11
(challenging only the retaliation-based Title VII claim).
44 R. Doc. No. 33, at 14 ¶¶ 54–60.
45 As noted above, the comparable official-capacity claims against Juncker and

Trosclair are dismissed as duplicative of the claim against Jefferson Parish.
                                           11
     Case 2:20-cv-03031-LMA-KWR Document 43 Filed 06/14/21 Page 12 of 27




Peterson v. City of Fort Worth, 588 F.3d 838, 851 (5th Cir. 2009) (explaining that a

“pattern requires similarity and specificity” with the facts of the challenged violation

to be “tantamount to official policy”).

      The defendants argue that Wilkerson has failed to sufficiently allege facts

supporting municipal liability for either a failure-to-train, negligent hiring, or

negligent retention claim.46 In her opposition memorandum, under the heading

“negligent hiring, retention, and training,” Wilkerson defended the failure-to-train

claim exclusively.47 Accordingly, to the extent Wilkerson intends to plead “negligent

hiring” and “negligent retention” as claims distinct from her failure-to-train and

§ 1981 wrongful-termination claims—which seems unlikely48—she has abandoned

those claims. The Court will address only her failure-to-train claim.

      To state a “cognizable failure-to-train claim, a plaintiff has to plead facts

plausibly demonstrating that (1) the municipality’s training procedures were

inadequate, (2) the municipality was deliberately indifferent in adopting its training

policy, and (3) the inadequate training policy directly caused the violations in



46 R. Doc. No. 34-1, at 9–11.
47 R. Doc. No. 38, at 7–8.
48 As discussed above, Wilkerson analyzed, in a separate section of her brief, a

“wrongful[] terminat[ion]” claim under §§ 1981 and 1983, which the Court treats as
identical to her Title VII disparate treatment claims. Id. at 7. At any rate, “in any
given § 1983 suit, the plaintiff must still prove a violation of the underlying
constitutional right; and depending on the right, merely negligent conduct may not
be enough to state a claim.” Daniels v. Williams, 474 U.S. 327, 330 (1986). Wilkerson
has not cited, and the Court has not found, any case allowing a plaintiff to premise a
§ 1983 claim on negligent retention or hiring. Cf. Mitchell v. Wilson, 51 F.3d 1045
(5th Cir. 1995) (“Mitchell’s complaint [that a police chief was negligent in hiring an
allegedly racist officer] sounds in negligence, which is not actionable
under section 1983.”).
                                          12
       Case 2:20-cv-03031-LMA-KWR Document 43 Filed 06/14/21 Page 13 of 27




question.” Anokwuru v. City of Houston, 990 F.3d 956, 965 (5th Cir. 2021) (citing

World Wide St. Preachers Fellowship v. Town of Columbia, 591 F.3d 747, 756 (5th

Cir. 2009)). Crucially, “[i]n order for ‘liability to attach based on an “inadequate

training” claim, a plaintiff must allege with specificity how a particular training

program is defective.’” Id. (quoting Zarnow v. City of Wichita Falls, 614 F.3d 161, 170

(5th Cir. 2010)). And the “plaintiff must plausibly allege that the municipality was

deliberately indifferent to the need for proper training.” Id. at 965–66 (emphasis

added).

         There are numerous deficiencies with Wilkerson’s failure-to-train claim. First,

she fails to “allege with specificity how [the] particular training program [was]

defective.” Id. at 965. Wilkerson does not provide any specific facts as to the training

program’s defectiveness—instead only vaguely alleging that the Parish failed to

“meet the standards required for Juvenile Detention Facilities” under Louisiana

law.49 That is not the level of “specificity” that Anokwuru demands.

         Second, she fails to allege a constitutional violation that was “directly caused”

by the deficient training. The only conceivable constitutional violation alleged in the

amended complaint is that she was terminated because of her race or gender. But

she does not specifically allege any official policy—relating to training or otherwise—

that could be the “moving force” behind this violation. Bustos, 599 F.3d at 467. The

most she claims is that “Trosclair is discriminatory toward women, including




49   R. Doc. No. 33, at 15 ¶ 59.
                                            13
     Case 2:20-cv-03031-LMA-KWR Document 43 Filed 06/14/21 Page 14 of 27




Wilkerson[,] that she is treated differently than other male supervisors,”50 and that

the Parish failed to adequately respond to her “complaints related to lack of training,

staffing, safety, harassment, and discrimination.”51 She also claims, in her opposition

memorandum, that there was a “custom at DJS to require that members of protected

classes . . . follow policies but other similarly situated employees who were not in the

protected class were not required to follow policy.”52

      That says absolutely nothing about any official policy related to training. It is

insufficient to meet the “heightened pleading requirement [that] applies to

allegations of municipal custom or policy.” Fraire, 957 F.2d at 1278. And Wilkerson’s

“bald assertion” in her opposition—that those in “protected classes” were required to

follow policy while others “not in the protected class” were not—need not and will not

be accepted by the Court. Causey v. Parish of Tangipahoa, 167 F. Supp. 2d 898, 906–

07 (E.D. La. 2001) (Duval, J.) (refusing to accept conclusory assertion that a

constitutional violation was “in accordance with the official policy” of the parish; and

refusing to accept allegation that an officer’s violations were “in compliance with”

municipality customs as conclusory); Spiller v. City of Texas City, Police Dep’t, 130



50 Id. at 12 ¶ 46.
51 Id. at 15 ¶ 59. The Court stresses that it is making numerous generous inferences
from the amended complaint; as to the failure-to-train claim, the amended
complaint’s ultimate conclusion has nothing to do with race or gender discrimination:
“The failure to adequately train Wilkerson resulted in her inability to perform her job
and eventual termination.” Id. at 15 ¶ 60. At bottom, Wilkerson’s failure-to-train
claim says only that she was insufficiently trained, which caused her termination.
Nowhere does Wilkerson explain how this amounts to a constitutional violation, but
the Court has attempted to construe the amended complaint in the light most
favorable to her.
52 R. Doc. No. 38, at 8.


                                          14
    Case 2:20-cv-03031-LMA-KWR Document 43 Filed 06/14/21 Page 15 of 27




F.3d 162, 167 (5th Cir. 1997) (rejecting as “conclusory” an allegation that the

defendant “was acting in compliance with the municipality’s customs, practices or

procedures”).

      Third, Wilkerson fails to adequately allege that the Parish was deliberately

indifferent to the supposedly deficient training. Plaintiffs ordinarily must satisfy the

deliberate indifference prong by alleging a “pattern of similar violations”—only in

“certain limited cases” may a plaintiff rely on the “narrow exception” that allows for

a single incident to show deliberateness. Anokwuru, 990 F.3d at 966. But Wilkerson

does not allege a pattern of instances in which similarly situated employees were

treated as unfavorably as she was—at most, she alleges two (interrelated) instances:

the treatment of her and Silby. Without a pattern of similar violations, she does not

adequately allege that the Parish was deliberately indifferent to the deficient training

of which she complains. Therefore, the Court will dismiss her failure-to-train claim

against Jefferson Parish.

      Summary of Count One

      After all that, a summary may be helpful: Wilkerson’s § 1981 claims may be

asserted through § 1983, and because they were not challenged on the merits they

will not now be dismissed; the official-capacity claims against Juncker and Trosclair

are dismissed as being duplicative of the claims against Jefferson Parish; and

Wilkerson’s failure-to-train claim is dismissed.

      B.     Count Four: Title VII & LEDL Retaliation




                                          15
       Case 2:20-cv-03031-LMA-KWR Document 43 Filed 06/14/21 Page 16 of 27




         The defendants next challenge Wilkerson’s Title VII and LEDL retaliation

claims, arguing that she has failed to adequately allege that she engaged in protected

activity, and that the remaining elements of her claims are formulaic and

conclusory.53

         A plaintiff alleging Title VII retaliation need not produce evidence of a prima

facie case to survive a Rule 12(b)(6) motion to dismiss. Stone v. La. Dept. of Revenue,

590 F. App’x 332, 339 (5th Cir. 2014). But she must still “plead sufficient facts on all

of the ultimate elements . . . to make her case plausible.” Chhim v. Univ. of Texas at

Austin, 836 F.3d 467, 470 (5th Cir. 2016). “[I]t can be helpful to reference the

McDonnell Douglas framework” to answer that question. Id. And when the plaintiff

has only circumstantial evidence of discrimination or retaliation, McDonnell Douglas

governs the ultimate analysis. See Clark v. Champion Nat’l Sec., Inc., 952 F.3d 570,

582 (5th Cir. 2020) (explaining that a plaintiff “may either present direct evidence

that [he] was discriminated against . . . or alternatively proceed under” McDonnell

Douglas), cert. denied sub nom. Clark v. Inco Champion Nat’l Sec., Inc., 141 S. Ct.

662.

         To plead a prima facie retaliation claim, a plaintiff must allege that “(1) he

engaged in a protected activity; (2) he suffered an adverse employment action; and

(3) there is a causal link between the first two elements.” Jenkins v. Cleco Power,

LLC, 487 F.3d 309, 317 n.3 (5th Cir. 2007) (citing Sherrod v. Am. Airlines, Inc., 132




53   R. Doc. No. 34-1, at 11–14.
                                           16
       Case 2:20-cv-03031-LMA-KWR Document 43 Filed 06/14/21 Page 17 of 27




F.3d 1112, 1122 n.8 (5th Cir. 1998)). The element primarily at issue here, as indicated

above, is whether Wilkerson engaged in protected activity.

         Protected activity can consist of either (1) opposition—“opposing any practice

made an unlawful employment practice by Title VII,” or (2) participation—“making

a charge, testifying, assisting, or participating in any manner in an investigation,

proceeding, or hearing under Title VII.” Saketkoo v. Tulane Univ. Sch. of Med.,

__ F. Supp. 3d __, No. 19-12578, 2020 WL 7861308, at *11 (E.D. La. Dec. 31, 2020)

(Africk, J.) (quoting EEOC v. Rite Way Serv., Inc., 819 F.3d 235, 239 (5th Cir. 2016)

and 42 U.S.C. § 2000e–3(a)) (cleaned up). Wilkerson contends she was retaliated

against for engaging in opposition—“complaining to her supervisors of discriminatory

conduct in the workplace.”54

         For a plaintiff’s action to count as “opposition,” the opposed conduct need not,

in fact, violate Title VII; rather, the employee must only have “reasonably believed

the employment practice to be unlawful” under Title VII. Id. (quoting Rite Way Serv.,

819 F.3d at 240). And “the Fifth Circuit has indicated that, in some circumstances,

‘[a]n informal complaint to a supervisor regarding an unlawful employment practice

may satisfy the opposition’ clause.” Id. at *12 (quoting Tureaud v. Grambling State

Univ., 294 F. App’x 909, 914–15 (5th Cir. 2008) (per curiam)).

         However, even an informal act of opposition must still give notice to the

employer that “the plaintiff views the employment practice as discriminatory.” Id.;

see also Allen v. Envirogreen Landscape Professionals, Inc., 721 F. App’x 322, 326 (5th



54   R. Doc. No. 38, at 4.
                                            17
     Case 2:20-cv-03031-LMA-KWR Document 43 Filed 06/14/21 Page 18 of 27




Cir. 2017) (“In a claim of protected opposition, an employee must at least have

referred to conduct that could plausibly be considered discriminatory in intent or

effect, thereby alerting the employer of its discriminatory practices.”).          Merely

“complaining about unfair treatment without specifying why the treatment is unfair

. . . is not a protected activity.” Tratree v. BP N. Am. Pipelines, Inc., 277 F. App’x 390,

395 (5th Cir. 2008) (per curiam) (analyzing an ADEA retaliation claim, where the

Fifth Circuit “uses the same standards of proof . . . as it does for Title VII”); see

also Harris-Childs v. Medco Health Solutions, Inc., 169 F. App’x 913, 916 (5th Cir.

2006) (per curiam) (upholding grant of summary judgment on retaliation claim

where, “[i]n her appellate brief, Appellant [did] not allege that she specifically

complained of racial or sexual harassment, only harassment”). All told, informal

“[c]omplaints about a ‘hostile work environment’ or ‘unfair treatment’ must give the

employer some notice of how the conduct is discriminatory.” Saketkoo, 2020 WL

7861308, at *12.

       Wilkerson contends that she was retaliated against for performing a variety of

actions, but most of the actions she cites would not have put the Parish on notice that

she viewed its employment practices as discriminatory and therefore do not qualify

as protected activity.55 The defendants focus exclusively on these allegations, arguing



55These non-protected activities include that Wilkerson: (1) “advised of issues related
to staffing, training and safety that are required per the Louisiana Administrative
Code;” (2) “was required to participate in the investigation into the allegations
stemming from Trosclair’s January 13, 2020 visit to Rivarde;” (3) “was required to
provide DJS with information and statements related to allegations that her co-
supervisor Silby was asleep;” (4) “was required to . . . participate in the investigation
into claims against herself and Detention Officer D. Bailey;” (5) “filed a grievance
                                            18
    Case 2:20-cv-03031-LMA-KWR Document 43 Filed 06/14/21 Page 19 of 27




that Wilkerson has failed to allege she engaged in protected activity.56 However,

Wilkerson also alleges that she “engaged in protected activity[] by opposing the

disparate treatment and discrimination as described in the preceding paragraphs.”57

One of those paragraphs states that, on February 17, 2020—after her performance

evaluation and pre-disciplinary hearing, but before her termination—Wilkerson “sent

an email to Juncker and Sacks . . . [stating] that Trosclair is discriminatory toward

women, including Wilkerson[,] and that she is treated differently than other male

supervisors.”58 The defendants do not address this allegation.

      Wilkerson’s email, though informal, was sent to Director Juncker and Home

Manager    Sacks—Wilkerson’s     “immediate    supervisor.”59     It   was   therefore

communicated to a “decisionmaker” as required of a complaint supporting a

retaliation claim. See EEOC v. EmCare, Inc., 857 F.3d 678, 683 (5th Cir. 2017)

(explaining that a retaliation claim “requires some showing that the decisionmaker—

the individual ‘who actually made the decision or caused the decision to be made’—

was aware of the activity” (quoting Russell v. McKinney Hosp. Venture, 235 F.3d 219,

227 (5th Cir. 2000))). And it would have put the Parish on notice that Wilkerson

viewed an employment practice as discriminatory; it therefore may plausibly qualify




against Trosclair alleging retaliation [against Wilkerson for her not cooperating with
the Silby investigation] and was terminated a week later.” R. Doc. No. 33, at 17–18
¶ 75.
56 R. Doc. No. 34-1, at 12.
57 R. Doc. No. 33, at 17 ¶ 75.
58 Id. at 11–12 ¶ 46.
59 Id. at 10 ¶ 40.


                                         19
    Case 2:20-cv-03031-LMA-KWR Document 43 Filed 06/14/21 Page 20 of 27




as protected activity.   Whether that was the activity that caused Wilkerson’s

termination is a question not presently in front of the Court.

      Accordingly, the Court will deny the defendants’ motion as to Wilkerson’s Title

VII retaliation claim.

      C.     Count Six: IIED & Defamation

      The defendants next argue that Wilkerson failed to state claims for intentional

infliction of emotional distress (“IIED”) and defamation. The Court agrees.

      Defamation

      Defamation is comprised of four elements: “(1) a false and defamatory

statement concerning another; (2) an unprivileged publication to a third party; (3)

fault (negligence or greater) on the part of the publisher; and (4) resulting injury.”

Trentecosta v. Beck, 703 So. 2d 552, 559 (La. 1997). But “Louisiana appellate courts

have held that ‘an intra-corporate communication among officers or agents of the

same corporation, in connection with their duties for the corporation, [is] a

communication of the corporation,’ not a publication to a third party.” Source Prod.

& Equip. Co. v. Schehr, No. 16-17528, 2017 WL 6623994, at *2 (E.D. La. Dec. 28,

2017) (Vance, J.) (quoting Wisner v. Harvey, 694 So. 2d 348, 350 (La. Ct. App. 1st Cir.

1996)); Doe v. Grant, 839 So. 2d 408, 416 (La. Ct. App. 4th Cir. 2003); Bell v. Rogers,

698 So. 2d 749, 756 (La. Ct. App. 2d Cir. 1997)). In other words, if the defamatory

statement is communicated only to whom it is “within the course and scope of their

employment” to learn of the statement, the publication element is not satisfied.

Ioppolo v. Rumana, 581 F. App’x 321, 329 (5th Cir. 2014).



                                          20
     Case 2:20-cv-03031-LMA-KWR Document 43 Filed 06/14/21 Page 21 of 27




      Nowhere does Wilkerson’s amended complaint allege that defamatory

statements were published to third parties not employed by the Jefferson Parish

Department of Juvenile Services. She acknowledges that “the [defamatory] claims

have been made to multiple individuals employed by DJS.”60 Such intra-corporate

statements are insufficient to constitute publication.

      Perhaps in an attempt to plead around this hurdle, she alleges in conclusory

fashion that “it was not within [these employees’] duties to have such knowledge.”61

But the only allegedly “false” or “untrue” statements mentioned in Wilkerson’s

amended complaint were uttered during her February 13, 2020 pre-disciplinary

hearing.62   Attending that hearing were “HR Representative Gretchen Tilton,

Director Roy Juncker, Assistant Director Christopher Trosclair, and Home Manager

Ralph Sacks.”63 The amended complaint is completely unclear—and Wilkerson’s

opposition memorandum does not clarify—how it was outside any of these four

attendees’ “duties” to have such knowledge: Tilton, as HR representative, has a keen

interest in the performance and discipline of any employee; the same goes for Director

Juncker, who is tasked with managing the entire department; Trosclair was the

manager who completed the specific performance evaluation discussed at the

hearing; and Sacks was Wilkerson’s “immediate supervisor.”64




60 R. Doc. No. 33, at 19 ¶ 75 (emphasis added).
61 Id.
62 Id. at 11 ¶ 45.
63 Id. at 11–12 ¶ 46.
64 Id. at 10 ¶ 40.


                                          21
    Case 2:20-cv-03031-LMA-KWR Document 43 Filed 06/14/21 Page 22 of 27




      In short, Wilkerson has failed to plead any set of facts upon which it is plausible

to conclude that false and defamatory statements were published to those outside of

DJS—or, alternatively, to those within DJS who had no business learning of the

statements’ content. Accordingly, her defamation claim will be dismissed.

      IIED

      The defendants next argue that Wilkerson failed to state a claim against

Juncker and Trosclair for IIED. To prevail on an IIED claim, a plaintiff must allege

and ultimately prove “(1) that the conduct of the defendant was extreme and

outrageous; (2) that the emotional distress suffered by the plaintiff was severe; and

(3) that the defendant desired to inflict severe emotional distress or knew that severe

emotional distress would be certain or substantially certain to result from his

conduct.” Prest v. La. Citizens Prop. Ins. Corp., 125 So. 3d 1079, 1089 (La. 2012)

(quoting White v. Monsanto Co., 585 So. 2d 1205, 1209 (La. 1991)) (internal quotation

marks omitted). Louisiana courts have “limited the cause of action to cases which

involve a pattern of deliberate, repeated harassment over a period of time.” Nicholas

v. Allstate Ins. Co., 765 So. 2d 1017, 1026 (La. 2000). Wilkerson’s claim fails on the

first element.

      The “extreme and outrageous conduct” element is an extraordinarily high bar

to clear: it must be “so extreme and outrageous in degree as to be regarded as

atrocious and utterly intolerable in a civilized community.”        Henson v. Bassett

Furniture Indus., Inc., No. 99-3462, 2000 WL 1477496, at *5 (E.D. La. Oct. 4, 2000)

(Schwartz, J.) (quoting Barfoot v. Zapata Corp., No. 94-3052, 1995 WL 425026, at *4



                                          22
       Case 2:20-cv-03031-LMA-KWR Document 43 Filed 06/14/21 Page 23 of 27




(E.D. La. July 17, 1995) (Vance, J.), aff’d, 83 F.3d 419 (5th Cir. 1996)). “Thus, there

is no liability for ‘mere insults, indignities, threats, annoyances, petty oppressions, or

other trivialities.’ ‘Persons must necessarily be expected to be hardened to a certain

amount of rough language, and to occasional acts that are definitely inconsiderate

and unkind. Not every verbal encounter may be converted into a tort[.]’” Almerico v.

Dale, 927 So. 2d 586, 592 (La. Ct. App. 5th Cir. 2006) (quoting White, 585 So. 2d at

1209).

         The defendants argue that Wilkerson has made only conclusory allegations to

support her IIED claim.      They are right.     Her amended complaint states that

“Trosclair and Juncker intentionally caused Wilkerson great emotion [sic] distress

related to the discrimination, retaliation, and eventual termination.”65 That is far

too conclusory to suffice, and her opposition memorandum points to no factual

allegations that might be enough. The Court’s independent review of the amended

complaint yields no more—it describes passing encounters with Trosclair and a

negative performance evaluation, but those are insufficient: “disciplinary action and

conflict in a pressure-packed workplace environment, although calculated to cause

some degree of mental anguish, is not ordinarily actionable.” White, 585 So. 2d at

1210.

         In her opposition memorandum, Wilkerson apparently attempts to bolster her

IIED claim by bootstrapping her defamation and Title VII claims to it, claiming that




65   R. Doc. No. 38, at 8.
                                           23
     Case 2:20-cv-03031-LMA-KWR Document 43 Filed 06/14/21 Page 24 of 27




these allegations reach “the level of extreme and outrageous conduct.”66 Not so—even

assuming Wilkerson has stated defamation, discrimination, and retaliation claims,

“[c]onduct which is merely tortious or illegal does not rise to the level of being extreme

and outrageous.” Nicholas, 765 So. 2d at 1025; Stewart v. Parish of Jefferson, 668 So.

2d 1292 (La. Ct. App. 5th Cir. 1996) (finding no IIED where supervisor harassed the

plaintiff for two years about his personal life, increased his workload, and pressured

the employee to quit). Wilkerson has failed to state a claim for IIED.

       D.     Prayers for Relief: Declaratory Judgment & Injunction

       Finally, the defendants argue that “Wilkerson fails to state claims for

declaratory judgment and permanent injunction.”67 Under her prayer for relief,

Wilkerson asks that the Court “[d]eclare, pursuant to 28 U.S.C. § 2202 that the

Defendants unconstitutionally violated Wilkerson’s constitutional rights,” and to

“[g]rant Wilkerson a permanent injunction enjoining Defendants, its agents,

successors, employees, attorneys, and those acting in concert with Defendant and at

Defendant’s request, from continuing to violate Title VII and state anti-

discrimination laws.”68

       As to the declaration, the defendants argue “dismissal . . . is appropriate

[because] the judgment sought is duplicative of the substantive legal claims in the

lawsuit,”69 a ground that other sections of this Court have deemed sufficient to justify




66 Id.
67 R. Doc. No. 34-1, at 20.
68 R. Doc. No. 33, at 20 ¶ 80(i)–(ii).
69 R. Doc. No. 34-1, at 20.


                                           24
     Case 2:20-cv-03031-LMA-KWR Document 43 Filed 06/14/21 Page 25 of 27




dismissing declaratory claims under Rule 12(b)(6).       See Perry v. H.J. Heinz Co.

Brands, LLC, No. 19-280, 2019 WL 2423231, at *3 (E.D. La. June 10, 2019) (Feldman,

J.); Smitty’s Supply, Inc. v. Hegna, No. 16-13396, 2019 WL 1099712, at *2 (E.D. La.

Mar. 8, 2019) (Lemmon, J.); Siboney Contracting Co. v. Berkley Ins. Co., No. 17-9681,

2018 WL 1123624, at *3 (E.D. La. Feb. 28, 2018) (Lemelle, J.). As to the injunction,

the defendants argue (only on the merits of whether Wilkerson has pleaded the

requisite elements) that Wilkerson “fails to provide any factual allegations that would

establish a real and immediate threat for [sic] similar injury.”70 Even if she had, the

defendants argue, Wilkerson already has “an adequate remedy at law for her Title

VII and LEDL claims,” which obviates the need for equitable relief.71

       Wilkerson’s two-sentence response (as to both of these arguments) is that she

“includes a request for a permanent injunction against Defendants pursuant to Title

VII and state law. Wilkerson requests that [sic] any and all relief she is entitled to

under the applicable statutes pled therein.”72

       The Court agrees that the request for a declaratory judgment—to the extent

Wilkerson asserts it as a separate “claim”—duplicates the relief sought in Wilkerson’s

substantive claims. That is, to decide her Title VII and constitutional claims, the fact

finder necessarily will have to declare whether the defendants violated her Title VII

and constitutional rights. Therefore, to the extent Wilkerson seeks a declaration as

a separate claim, it is dismissed.



70 Id. at 22.
71 Id.
72 R. Doc. No. 38, at 9.


                                          25
    Case 2:20-cv-03031-LMA-KWR Document 43 Filed 06/14/21 Page 26 of 27




      As to the injunction: the Court questions whether Wilkerson has Article III

standing to seek prospective injunctive relief—and standing is a jurisdictional

prerequisite to this Court’s reaching the defendants’ merits-based arguments against

the injunction. Armstrong v. Turner Indus., Inc., 141 F.3d 554, 562–63 (5th Cir. 1998)

(stating that Article III imposes certain “constitutional ‘preconditions for asserting

an injunctive claim in a federal forum’” (quoting Los Angeles v. Lyons, 461 U.S. 95,

109 (1983))); see also Gilbert v. Donahoe, 751 F.3d 303, 313 (5th Cir. 2014) (noting

that “a plaintiff must demonstrate standing separately for each form of relief sought”

(quoting Friends of the Earth, Inc. v. Laidlaw Envt’l Servs. (TOC), Inc., 528 U.S. 167,

185 (2000))).

      However, whether Wilkerson has standing to seek an injunction is an issue

that has not been briefed, so the Court is not prepared to rule on this issue at this

time. Just as important, whether Wilkerson is entitled to an injunction (or any other

remedy) need not be decided now, as the question of liability is yet to be decided. The

Court will deny the defendants’ motion as to this issue without prejudice.

                                         IV.

      Accordingly,

      IT IS ORDERED that the defendants’ motion for partial dismissal is

GRANTED IN PART and DENIED IN PART. It is GRANTED insofar as the

following claims are DISMISSED:

      (1) any official-capacity claims against Juncker and Trosclair that Wilkerson

      also brings against Jefferson Parish, since those claims duplicate each other;



                                          26
      Case 2:20-cv-03031-LMA-KWR Document 43 Filed 06/14/21 Page 27 of 27




         (2) the failure-to-train claim against Jefferson Parish, as well as any “negligent

         retention” or “negligent hiring” claims;

         (3) the defamation claim;

         (4) the IIED claim; and

         (5) the claim for declaratory relief, to the extent it is asserted as a separate

         claim, since it is duplicative of her substantive claims.

         The defendants’ motion is DENIED insofar as the following claims are NOT

DISMISSED:

         (1) the § 1981 claims for wrongful termination due to intentional race- or sex-

         based discrimination, which are brought under § 1983 and mirror Wilkerson’s

         Title VII disparate treatment claims that are not presently challenged73 by the

         defendants;

         (2) the Title VII retaliation claim;

         (3) the claim for injunctive relief.

         New Orleans, Louisiana, June 14, 2021.



                                            _______________________________________
                                                     LANCE M. AFRICK
                                             UNITED STATES DISTRICT JUDGE




73   See supra note 43 and accompanying text.
                                                27
